Case 1:20-cv-11918-WGY Document 1-3 Filed 10/26/20 Page 1 of 17

0'7°7C VO0873
‘ B

COMMONWEALTH OF MASSACHUSETTS

 

 

 

 

 

Essex, ss. Superior Court Department
JON STAID,
Plaintiff,
Civil Action No.:
v.
NTIRETY, INC., KIMBERLY RIGGS, VICKI
PETERSON,
JURY DEMAND
Defendants.
m
COMPLAINT 3 8
= 1
1. Introduction ma :
. oe
1. This action arises out of the unlawful conduct of Defendants Ntirety, Ino‘; am

Vv

Kimberly Riggs, and Vicki Peterson, who failed to reasonably accommodate Plaintiff Jon. Stai }
after he reported vision problems and requested a modified work schedule due to his a
issues. Rather than entering into an interactive dialogue designed at reasonably accommodating
Staid’s disability, completing an accurate workers’ compensation form, or approving Staid’s
request for intermittent leave under the Family and Medical Leave Act (FMLA), Defendants
terminated his employment. In so doing, they retaliated against Staid for exercising his rights
under state anti-discrimination laws, M.G.L. c. 151B, causing bim lost income, emotional
distress, and other damages.
II, Parties
2. Jon Staid is a resident of Lawrence, Massachusetts and former employee of

Ntirety, Inc.

3. Ntirety, Inc. (“Ntirety”) is a for-profit corporation located in Austin, Texas.

 

EXHIBIT
A

 

 

 
Case 1:20-cv-11918-WGY Document 1-3 Filed 10/26/20 Page 2 of 17

Ntirety’s maintains local office, including in in Norwood, Massachusetts, Ntirety is in the
business of monitoring and servicing electronic databases and servers for companies, usually
from offsite locations.

4, Kimberly Riggs is a resident of Maryland and a Human Resources Generalist for
Ntirety.

5. Vicki Peterson is a resident of Missouri and Staid’s supervisor.

Iii. Facts

6. Staid began employment with Ntirety’s predecessor on or about October 30,
2017.

7. Staid was hired to work on the Ntirety service desk.

8. Ntirety has a Massachusetts office in Norwood, which Staid visited several times
for meetings.

9. Staid works from his home responding to help tickets from customers. He has
many years of prior experience working on databases and information technology.

10,  Staid was informed at the time of his hire that positive work performance could
lead to a promotion to database administrator.

11. After approximately eighteen months, Staid was promoted to junior database
manager, which is the next level position prior to database administrator.

12.  Staid worked four days per week, ten hours per day, with occasional overtime.

13. Staid regularly used three to four computer monitors to perform his duties and
stared at the monitors almost every minute of his work hours.

14. While performing his duties for Ntirety on or about May 24, 2019, Staid

experienced a sudden loss of vision in his right eye which lasted for approximately thirty
Case 1:20-cv-11918-WGY Document 1-3 Filed 10/26/20 Page 3 of 17

minutes.

15.  Staid informed his then-supervisor, Tiffany Van Norman, about the loss of vision
immediately.

16. | Onor about May 29, 2019 Staid was diagnosed with ophthalmic migraines.

17. Throughout the remainder of Staid’s employment he received ongoing medical
treatment for his vision. At some point during this time, Peterson became his supervisor.

18.  Staid informed his supervisors, including Peterson, about his vision problems at
the time of his diagnosis and kept them informed about his vision problems throughout the
remainder of his employment.

19,  Staid’s vision problems are exacerbated by staring at screens at work. He
informed his supervisors of this.

20. On December 9, Staid’s primary care physician diagnosed him with ocular
migraines and recommended a shorter duration of work hours, minimizing screen time, and more
frequent breaks.

21. OnDecember 12, 2019, Staid spoke to Riggs about his vision problems and
informed her that he may need to go on partial workers’ compensation.

22.  Onor about December 17, 2019, Staid provided a doctor’s note to Riggs that
identified the diagnosis as ocular migraines and stated that Staid would benefit from minimizing
screen time, taking more frequent breaks, and working a shorter duration of hours.

23. Before Staid provided this doctor’s note, his supervisor, Peterson, was aware that
Staid was taking more frequent breaks to help manage his disability.

24.  Onor around December 17, 2019, Staid received notice of a workers’

compensation claim notice form that Riggs had prepared. Staid also received a partially
Case 1:20-cv-11918-WGY Document 1-3 Filed 10/26/20 Page 4 of 17

completed Employer's First Report of Injury or Fatality (“First Report of Injury”), which Riggs
had completed, that identified the date of injury as December 12, the date of first report as
December 13. The form was blank regarding whether the injury was work related.

25. The identified dates in the First Report of Injury were wrong as Staid had first
reported his injury to his supervisor on May 24, the date he first experienced the injury.

26.  Staid’s workers’ compensation claim was denied because, upon information and
belief, Riggs did not include any information on the claim form that the injury was work-related.

Failure to Reasonably Accommodate

27. Defendants’ obligation to engage in an interactive dialogue designed at
identifying a reasonable accommodation arose when Staid notified them of his disability in May
2019.

28. Defendants did not offer any accommodation to Staid in May 2019 or at any point
thereafter.

29.  Onhis own initiative, Staid more formally requested a reasonable accommodation
_ via his December 17 doctor’s note. Defendants still took no action to initiate an interactive
dialogue.

30. Defendants’ failure to provide a reasonable accommodation, or even discuss a
reasonable accommodation, caused Staid significant injury, including emotional distress and
physical injury.

31. In January, Staid contacted Peterson and Van Norman about the possibility of
reducing his hours until his vision problem resolved.

Discriminatory Termination

32. On January 9, 2020, Staid contacted Peterson and Van Norman about the
Case 1:20-cv-11918-WGY Document 1-3 Filed 10/26/20 Page 5 of 17

possibility of reducing his hours until his vision problem resolved as a reasonable
accommodation. Staid proposed reducing his hours for a four week trial period during which
time he was scheduled to have further diagnostic appointments. He suggested working in the
mornings and having replacement coverage during the afternoons for his hours.

33. On January 10 and 12, 2020, Staid obtained certifications from physicians that he
had a serious health condition necessitating intermittent leave under the FMLA.

34. On January 13, 2020, Staid submitted his completed Certification of Health Care
Provider for Employee’s Serious Health Condition for intermittent leave under the FMLA to
Natasha Gordon, a human resources generalist for Ntirety.

35. That same day, Ntirety announced a round of layoffs across the company. Staid
was not included in the announced layoffs.

36. On January 17, 2020, Staid was terminated from his employment based on
purported restructuring and elimination of his position.

37. The stated reason given by Ntirety is a pretext, whereas the actual reason is
Ntirety refusal to accommodate Staid’s disability, their discriminatory animus against him due to
his disability, and/ or their retaliation against him for requesting reasonable accommodation,
requesting FMLA leave, and/or requesting workers’ compensation benefits.

Defendants’ actions caused Staid lost wages, lost benefits and other renumeration, lost career
advancement, and emotional distress, among other damages.
Administrative Exhaustion

38.  Staid filed a Charge of Discrimination with the Massachusetts Commission
Against Discrimination (“MCAD”) alleging disability discrimination, failure to accommodate,
and retaliation on or about February 10, 2020. Pursuant to M.G.L. c. 151B, § 9, he has
Case 1:20-cv-11918-WGY Document 1-3 Filed 10/26/20 Page 6 of 17

withdrawn that charge after ninety days to pursue this civil action.

co I
Disability Discrimination

The actions as set forth above constitute disability discrimination under M.G.L. c. 151B,
§ 4(16) by Ntirety only, interference with rights against disability discrimination under § 4(4A)
by Riggs and Peterson, causing damages.

Cc Il
Retaliation

The actions as set forth above constitute retaliation under M.G.L. c. 151B, § 4(4) by all
Defendants, causing damages.

COUNT Il
Failure to Accommodate

The actions as set forth above constitute failure to accommodate under M.G.L. c. 151B, §
4(16) by Ntirety only, interference with rights against disability discrimination under § 4(4A) by
Riggs and Peterson, causing damages.

co’
Workers’ Compensation Retaliation

The actions as set forth above constitute interference with rights protected under M.G.L.

c. 152, § 75B(2) by Ntirety only, causing damages.
Case 1:20-cv-11918-WGY Document 1-3 Filed 10/26/20 Page 7 of 17

WHEREFORE, Plaintiff prays this Court:

1. ORDER the Defendants to pay the Plaintiff compensatory damages for
lost wages, front pay, and emotional distress;

2. ORDER the Defendants to pay punitive damages and Plaintiff's attorneys’
fees and costs as allowed by law; and

3. Any further relief as is just and necessary.

Respectfully submitted,
JON STAID,
By his attorneys,

Auda toe

Joseph L. Sulman, BBO #663635
Andrea L. Haas, BBO, #671844
Law Office of Joseph L. Sulman
391 Totten Pond Road, Suite 402
Waltham, MA 02451

(617) 521-8600
jsulman@sulmanlaw.com

ahaas@sulmanlaw.com
Dated: August 31, 2020
NOTICE TO DEFENDANT - You need not appear personally in court to answer the complaint, but if you claim to have a defense, either you or your
attorncy must serve a copy of your wrilten answer within 20 days as specified herein aad also file the original in the Clerk's Office.

Case 1:20-cv-11918-WGY Document 1-3 Filed 10/26/20 Page 8 of 17

(TO PLAINTIFF’S ATTORNEY: Please Circle Type of Action Involved: - TORT - MOTOR VEHICLETORT -
CONTRACT - EQUITABLE RELIEF - OTHER.)

COMMONWEALTH OF MASSACHUSETTS

ESSEX, ss. SUPERIOR COURT
CIVIL ACTION

No. 2017/16 VOOR IZ

Jon. Saad 7

en sesenes , Plaintiff(s)

VCR, CR SO i , Defendant(s)

SUMMONS

To the above named Defendant:

You are hereby summoned and required to serve wwe Las Office f sep h Selena —§
plaintiff's attorney, whose address 34 Totten ford Cd, Suht 102 Vatthan MA ,an OS. wd to the
complaint which is herewith served upon you, within 20 days after service of this summons upon you, exclusive of the
day of service. If you fail to do so, judgment by default will be taken against you for the relief demanded in the
complaint. You are also required to file your answer to the complaint in the office of the Clerk of this court at

f Hi bing before service upon plaintiff's attorney or within a reasonable time thereafter.

61450

Unless otherwise provided by Rule 13 (a), your answer must state as a counterclaim any claim which you may
have against the plaintiff which arises out of the transaction or occurrence that is the subject matter of the plaintiff's
claim or you will thereafter be barred from making such claim in any other action.

WITNESS, Judith Fabricant, Esquire, at Salem, the
day of , in the year of our Lord two thousand

 

NOTES:
1. This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure.
2. When more than one defendant is involved, the names of all defendants should appear in the caption. If a separate summons is used for each

 

defendant, each should be addressed to the particular defendant.
EXHIBIT

 

 

 
Case 1:20-cv-11918-WGY Document 1-3 Filed 10/26/20 Page 9 of 17

PROOF OF SERVICE OF PROCESS

I hereby certify and return that on | of G [. a »20 ~~, [served a copy of
the within summons, together with a copy of the complaint in this action, upon the within-named
defendant, in the following manner (see Mass. R. Civ. P. 4 (d) (1-5):

 
 
  

 

 

 
 

Dated: 1065 4 G .202

N.B. TO PROCESS SERVER:-
PLEASE PLACE DATE YOU MAKE SERVICE ON DEFENDANT IN

THIS BOX ON THE ORIGINAL AND ON COPY SERVED ON DEFENDANT.

 

 

 

 

, 20
é
Zz
3S
- % mi
* Ra io)
Oy Be
Be: Be ¢
ae | yo eo = Dn ..
Za: aAoOz > a Zz
- oes =f g Ss
2S - * zg ja
7 < A 2 ar
Cn Q a
2 @ ne
25
oO
0 °
a
rd
wo
nN
ny
za)

 

 
NOTICE TO DEFENDANT - You need not appear personally in court to answer the complaint. but if you claim to have a defense, either you or your
allorney must serve a copy of your written answer within 20 days as specilied herein and also file the original in the Clerk's Office.

Case 1:20-cv-11918-WGY Document 1-3 Filed 10/26/20 Page 10 of 17

(TO PLAINTIFF’S ATTORNEY: Please Circle Type of Action Involved: - TORT - MOTOR VEHICLETORT -
CONTRACT - EQUITABLE RELIEF - OTHER.)

COMMONWEALTH OF MASSACHUSETTS

ESSEX, ss. SUPERIOR COURT
CIVIL ACTION

No. Qor777C V00S 7.3
OO, Hd on. ‘és siesta , Plaintiff(s) B

v.

Kembecly Rtg 9st Ann , Defendant(s)

SUMMONS

To the above named Defendant:

You are hereby summoned and required to serve pon laws OFic« f Joseah Su hate ‘
plaintiff's attorney, whose address i341 Totten flood Kd, Surte Yor Waltham 1V1/ an answer to the

O245

complaint which is herewith served upon you, within 20 days after service of this summons upon you, exclusive of the
day of service. If you fail to do so, judgment by default will be taken against you for the relief demanded in the
complaint. You are also required to file your answer to the complaint in the office of the Clerk of this court at

(Y Hi h it either before service upon plaintiff's attorney or within a reasonable time thereafter.
01750
Unless otherwise provided by Rule 13 (a), your answer must state as a counterclaim any claim which you may
have against the plaintiff which arises out of the transaction or occurrence that is the subject matter of the plaintiff’s
claim or you will thereafter be barred from making such claim in any other action.

WITNESS, Judith Fabricant, Esquire, at Salem, the
day of , in the year of our Lord two thousand

 

NOTES:

1. This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure.

2. When more than one defendant is involved, the names of al] defendants should appear in the caption. If a separate summons is used for each
defendant, each should be addressed to the particular defendant.
Case 1:20-cv-11918-WGY Document 1-3 Filed 10/26/20 Page 11 of 17

PROOF OF SERVICE OF PROCESS

I hereby certify and return that on | of 6 l a ,20___, Iserved a copy of
the within summons, together with a copy of the complaint in this action, upon the within-named
defendant, in the following manner (see Mass. R. Civ. P. 4 (d) (1-5):

j A. Cuog of Hilo purnmurn, Hs Conyatatnt

Gnd Hw ctu (cen Sheet © Lats Bellingea Esp, —

an Attoviag authnrige dl % ActepT Aeryrce'
Dated: Ot e ,20 QD. Archex heaa-

N.B. TO PROCESS SERVER:-
PLEASE PLACE DATE YOU MAKE SERVICE ON DEFENDANT IN
THIS BOX ON THE ORIGINAL AND ON COPY SERVED ON DEFENDANT.

 

 

, 20

 

 

 

x
Zz
86
w 86
~ aa aoz a S Ze
z = = Oz
eS a s 3 ov
ee ©) & &S ee
Ze a = a
On oe a a
e2 as
6
Oo .
>
i
ny
wm
i)

 

 
NOTICE TO DEFENDANT - You necd not appear personally in court to answer the complaint, but if you claim to have a defense, cither you or your
altorney must serve a copy of your wrilten answer within 20 days as specified herein aad also file the original in the Clerk's Office.

Case 1:20-cv-11918-WGY Document 1-3 Filed 10/26/20 Page 12 of 17

(TO PLAINTIFF’S ATTORNEY: Please Circle Type of Action Involved: - TORT - MOTOR VEHICLE TORT -
CONTRACT - EQUITABLE RELIEF - OTHER.)

COMMONWEALTH OF MASSACHUSETTS

ESSEX, ss. SUPERIOR COURT
CIVIL ACTION

No. X077C VO0E9 3
}
anced DON SOI occ , Plaintiff(s) E

VEN CCPY CEM iver , Defendant(s)

SUMMONS

To the above named Defendant:

You are hereby summoned and required to serve upon JSeph Suiman, Law Office. of Jose ph Su/ mov

plaintiff’ s attorney, whose address is. 4 54 | Tott, en P ond Rk J ‘ Surte Yo? Wa itham nr, answer to the

O245 }
complaint which is herewith served upon you, within 20 days after service of this summons upon you, exclusive of the

 

day of service. If you fail to do so, judgment by default will be taken against you for the relief demanded in the
complaint. You are also required to file your answer to the complaint in the office of the Clerk of this court at

[¢5 tHe oi n SEM wh ury po ft Maiver before service upon plaintiff's attorney or within a reasonable time thereafter.
Olfs0
Unless otherwise provided by Rule 13 (a), your answer must state as a counterclaim any claim which you may
have against the plaintiff which arises out of the transaction or occurrence that is the subject matter of the plaintiff's
claim or you will thereafter be barred from making such claim in any other action.

WITNESS, Judith Fabricant, Esquire, at Salem, the
day of , in the year of our Lord two thousand

 

NOTES:

1. This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure.

2. When more than one defendant is involved, the names of all defendants should appear in the caption. If a separate summons is used for each
defendant, each should be addressed to the particular defendant.
Case 1:20-cv-11918-WGY Document 1-3 Filed 10/26/20 Page 13 of 17

PROOF OF SERVICE OF PROCESS

I hereby certify and return that on /0 f 6/20 ,»20  ,IT served acopy of
the within summons, together with a copy of the complaint in this action, upon the within-named
defendant, in the following manner (see Mass. R. Civ. P. 4 (d) (1-5):

 

—by providing 2 copy of thin aisaaraana, the crnnplact,

We Cunk Act Cover Sheet & rote. balfinger, Ese Gan
CTs authuiged 5 gatip* sevice

 

Dated: oy G 20g. Atndbra bbtus—§

N.B. TO PROCESS SERVER:-
PLEASE PLACE DATE YOU MAKE SERVICE ON DEFENDANT IN
THIS BOX ON THE ORIGINAL AND ON COPY SERVED ON DEFENDANT.

 

, 20

 

 

 

&
5
Zz
SS
we
en oO
On 3 <
EE #3 :
— 22 ATOZ a Se Z 6
P= x e © 2
sO = Hy %
Ona eS Q > 8
=A ns
Ss <
ore
oO s
<
a]
wn
n
2)

 

 
Case 1:20-cv-11918-WGY Document 1-3 Filed 10/26/20 Page 14 of 17

COMMONWEALTH OF MASSACHUSETTS

Essex, ss. Superior Court Department

 

JON STAID,

Plaintiff,
Civil Action No.: 2077 CV 00893-B

Vv.

NTIRETY, INC., KIMBERLY RIGGS,
VICKI PETERSON,

Defendants. JURY DEMAND

 

 

 

 

AFFIDAVIT OF RECEIPT OF SERVICE
I, Brooke C. Bahlinger, hereby affirm that I am authorized to accept, and hereby accept,
service of process on behalf of Ntirety, Inc, Kimberly Riggs, and Vicki Peterson. This
acceptance of service does not waive any other defenses to the claims in this action except as to

service of process on the named Defendants.

Sworn on this 16th _ day of October, 2020

CE-

Brooke C. Bahlinger, Esq.

 

On behalf of Ntirety, Inc, Kimberly Riggs, and Vicki Peterson

 

C

 

EXHIBIT

 

 
Case 1:20-cv-11918-WGY Document 1-3 Filed 10/26/20 Page 15 of 17

UNITED STATES DISTRICT COURT

 

DISTRICT OF MASSACHUSETTS

JON STAID,

Plaintiff,

v. )
) Civil Action No. = 20-11918

NTIRETY, INC., KIMBERLY RIGGS, )

VICKI PETERSON., )

Defendants.

)

 

DECLARATION OF KIMBERLY RIGGS
I, Kimberly Riggs, depose and state as follows:

1. I am the Human Resources Generalist for Defendant Ntirety, Inc. I make this
Declaration of my own personal knowledge.

oa I submit this Declaration in support of Defendants’ Notice of Removal of Action
pursuant to 28 U.S.C. § 1332(d).

3. Based on my review of Plaintiff's employment records, at the time of separation,
Plaintiff was earning a wage of $18.00 per hour and worked approximately 40 hours a week, plus
overtime as required.

4. Plaintiff's 2019 YTD earnings are $38,741.77.

5. Plaintiff's employment ended on January 17, 2020.

6. Defendant Ntirety, Inc. is incorporated in Delaware with its principal place of
business located in Texas.

7. Ntirety, Inc. no longer maintains a local office in Massachusetts.

8. My state of residence is Maryland.

9. Vicki Peterson’s state of residence is Missouri.

4825-2044-9231.1
Case 1:20-cv-11918-WGY Document 1-3 Filed 10/26/20 Page 16 of 17

Signed under the penalties of perjury this 23rd day of October, 2020.

   

Kimberly Riggs

4826-2044-0231.1
Case 1:20-cv-11918-WGY Document 1-3 Filed 10/26/20 Page 17 of 17

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing was served
via the Court’s CW/ECF filing system on October 26, 2020, on all counsel of record. Counsel of
record will also be served by U.S. mail pursuant to Federal Rule of Civil Procedure 5(b)(2).

/s/ Carrie B. Hoffman
Carrie B. Hoffman

4825-2044-9231.1
